Citation Nr: 0515552	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  02-06 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for alopecia.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for hammertoe deformity 
of the left foot. 

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD). 

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for psychiatric 
disability other than PTSD.

5.  Entitlement to service connection for flat feet. 

6.  Entitlement to service connection for jungle rot. 

7.  Entitlement to a permanent and total rating for 
nonservice-connected pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

(Consideration of the claims to reopen entitlement to service 
connection for PTSD and psychiatric disability other than 
PTSD and the claim of entitlement to permanent and total 
rating for nonservice-connected pension purposes will be 
addressed in the remand section following the decision 
below.)




FINDINGS OF FACT

1.  By an April 1989 rating decision, the RO denied service 
connection for alopecia and foot injury; by a May 1993 rating 
decision, the RO denied claims to reopen service connection 
for alopecia and foot disability.  The appellant was provided 
notice of the decisions and of his appellate rights.  He did 
not initiate an appeal with respect to either rating 
decision. 

2.  Evidence added to the record since the May 1993 rating 
decision, when viewed in conjunction with the evidence 
previously of record, is not so significant that it must be 
considered in order to fairly decide the merits of the 
underlying claim of service connection for alopecia.  

3.  Evidence added to the record since the May 1993 rating 
decision, when viewed in conjunction with the evidence 
previously of record, is so significant that it must be 
considered in order to fairly decide the merits of the 
underlying claim of service connection for hammertoe 
deformity of the left foot.  

4.  The veteran's hammertoe deformity of the left foot is not 
attributable to his active military service.

5.  The veteran does not have flat feet.

6.  The veteran's jungle rot is not attributable to his 
active military service. 


CONCLUSIONS OF LAW

1.  April 1989 and May 1993 rating decisions wherein the RO 
denied claims of service connection for alopecia and foot 
disability are final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.302, 20.1103, (1992); 38 C.F.R. 
§§ 19.129, 19.192 (1988). 

2.  Evidence relating to hair loss and received since the 
unappealed May 1993 decision is not new and material; the 
claim for service connection for alopecia is not reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2001).

3.  Evidence relating to the left foot and received since the 
unappealed May 1993 decision is new and material; the claim 
for service connection for hammertoe deformity of the left 
foot is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2001).

4.  The veteran's hammertoe deformity of the left foot is not 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).

5.  The veteran does not have flat feet that are the result 
of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).

6.  The veteran does not have jungle rot that is the result 
of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims to Reopen

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. § 1110 (West 2002).

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  To establish a showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim. 
38 C.F.R. § 3.303 (2004).

Once a VA rating decision addressing a claim becomes final, 
new and material evidence is required to reopen the claim.  
"[I]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
(The definition of "new and material" evidence has been 
changed, but the new definition applies only to claims filed 
on or after August 29, 2001.  66 Fed. Reg. 45620 (Aug. 29, 
2001).  The veteran's application to reopen claims for 
service connection for alopecia and hammertoe deformity of 
the left foot was filed at the RO in February 2000.) 

The appellant's original claim of entitlement to service 
connection for alopecia was denied by the RO in an April 1989 
decision on the basis that service medical records were 
negative for any evidence of hair loss and it was found many 
years after the veteran's discharge from service.  The 
veteran was provided an opportunity to appeal.  However, no 
appeal was taken from the April 1989 decision.  As such, it 
is final.  38 U.S.C.A. § 7105.  A claim to reopen was denied 
in May 1993 and no appeal was initiated.  Consequently, this 
decision is also final.

Evidence that was of record at the time of the May 1993 
decision included the veteran's service medical records, 
which were devoid of any clinical findings or subjective 
complains referable to hair loss.  Also of record at the time 
of the April 1989 decision were VA outpatient reports, dated 
from April 1979 to April 1982, reflecting that in October 
1981, the veteran was found to have recurrent alopecia as a 
result of "nerves."  Finally, private treatment reports, 
dated in October 1988 and March 1989, were also of record at 
time of the April 1989 decision and primarily reflect 
treatment for unrelated disorders.  A March 1989 report, 
submitted by the St. Louis University Medical Center, 
reflects that at that time, the veteran did not complain of 
hair loss.  Outpatient treatment reports received in April 
1993 do not refer to alopecia.  

Evidence added to the record since the May 1993 decision 
includes numerous VA and private treatment reports, dated 
from 1994 to November 2004, generally reflect treatment for 
unrelated disorders.  However, a December 1999 VA outpatient 
report reflects a diagnosis of "hair loss at times" (see VA 
outpatient report, dated December 23, 1999).  Also added to 
the record since the May 1993 decision was an August 2002 
hearing transcript.  During the August 2002 hearing at the RO 
in St. Louis, Missouri, the veteran testified that he had 
experienced hair loss shortly after service discharge, that 
he did not have a family history of hair loss and that it 
might be related to Agent Orange or other chemical exposure, 
but he was unsure. 

Much of the medical evidence added to the record is new in 
the sense that it was not of record at the time of the RO's 
May 1993 rating decision.  However, none of the evidence is 
material as it does not support the veteran's claim in a 
manner different from that shown in 1993.  The evidence 
received after the prior final decision merely shows that the 
veteran continued to have problems with hair loss, and it was 
not specifically linked to his military service.  
Accordingly, the Board must conclude that none of the medical 
evidence added to the record is so significant, alone or in 
combination with the old evidence, that it must be considered 
in order to fairly decide the merits of the claim.

Finally, the veteran's testimony in August 2002 is cumulative 
of his previous contentions that his alopecia had its onset 
during service.  The testimony is consequently not so 
significant as to require it to be considered in deciding the 
underlying claim.  The veteran has not provided any objective 
evidence in support of his contention that his alopecia began 
in or was aggravated during military service.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993) (lay assertions of medical 
causation will not suffice to reopen a claim under 38 
U.S.C.A. § 5108).

In short, although the newly received evidence was not of 
record in May 1993 it does not tend to support the veteran's 
claim in any manner not already shown in May 1993.  
Therefore, the Board concludes that the newly received 
evidence is not material, and therefore is not "new and 
material" within the meaning of 38 C.F.R. § 3.156(a) (2001).

The appellant's original claim of entitlement to service 
connection for a foot injury was denied by the RO in an April 
1989 decision on the basis that service and post-service 
medical records were negative for any evidence of a foot 
injury.  Thereafter, by the May 1993 rating action, the RO 
found that new and material evidence had not been received to 
reopen the claim for service connection for a bilateral foot 
condition.  The RO determined that there was no evidence of 
record which would allow a grant of service connection for a 
bilateral foot condition.  The veteran was provided an 
opportunity to appeal.  However, no appeal was taken from the 
May 1993 decision.  As such, it is final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

In February 2000, the veteran filed a claim at the RO 
requesting that his claim for service connection for 
hammertoe deformity of the left foot be reopened.  The claim 
at issue in this case has long been styled as entitlement to 
service connection for bilateral foot injury.  The current 
application to reopen the claim raises the same issue; it is 
essentially the same claim.  See Ashford v. Brown, 10 Vet. 
App. 120 (1997).  Thus, the veteran must submit new and 
material evidence to reopen his claim for service connection 
for hammertoe deformity of the left foot.  

Evidence that was of record at the time of the RO's May 1993 
decision included the veteran's service medical records, 
which were devoid of any clinical findings or subjective 
complaints referable to any left foot problems, to 
specifically include a hammertoe deformity of the left foot.  
Also of record at the time of the May 1993 decision were 
private and VA medical reports, dated from April 1979 to 
January 1993, reflecting that in June 1979, the veteran 
complained of pain in the left small toe.  

Evidence added to the record since the May 1993 rating 
decision includes, but is not limited to, numerous private 
and VA treatment and examination reports, dated from June 
1989 to November 2004, reflecting that when seen for a VA 
examination in August 1994, a diagnosis of hammertoe, left 
foot was entered.  A December 1999 VA x-ray report indicates 
that the veteran had a clinical history of a fracture of the 
foot approximately 30 years earlier with subsequent hammertoe 
deformity of toes 2 through 4.  A February 2000 VA treatment 
report shows that the veteran gave a history of breaking a 
left toe during military service.  A March 2000 VA outpatient 
report reflects that the veteran underwent surgery for his 
left fourth digit hammertoe.  At that time, the examiner 
indicated that the veteran had a "contracted left fourth toe 
since 1969" and that it had caused him to have problems over 
the years.  Thus, the newly received evidence adds to the 
veteran's claim as it shows that he has a current disability-
-hammertoe deformity of the left foot-something that was not 
previously shown.  This is the sort of evidence that is so 
significant that it must be considered to fairly decide the 
merits of the underlying claim, especially given that no 
diagnosis was previously of record.  It is therefore "new 
and material" evidence within the definition of 38 C.F.R. § 
3.156(a) (2001).  

II.  Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  In the alternative, the chronicity 
provisions of 38 C.F.R. § 3.303(b) (2004) are applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service, or during an applicable 
presumptive period, and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which under case law of the United States Court of Appeals 
for Veterans Claims (Court), lay observation is competent.

Service connection may also be established on the basis of 38 
C.F.R. §3.303(b) if the condition is noted during service or 
during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to 
symptomatology that has continued since service.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

As noted above, the claim of service connection for hammertoe 
deformity of the left foot has been reopened.  As for the 
underlying claim of service connection, the evidence as a 
whole does not support the veteran's contention that the 
hammertoe deformity had its onset in service.  As noted 
previously, the veteran's service medical records do not 
reflect any evidence of a finding of any fracture or foot 
problems, to specifically include left digit hammertoe.  
Indeed, when the veteran was examined prior to separation in 
September 1969, his feet were found to be normal.  The first 
post-service evidence of any hammertoe deformity was during 
an August 1994 VA examination.  In light of the lack of 
evidence showing any foot problems, to specifically include 
fracture or left digit hammertoe in service, a grant of 
service connection is not warranted.  The Board gives greater 
weight to the September 1969 examination and absence of 
finding of abnormality until many years after service than to 
the references made many years after service by examiners to 
the effect that the veteran had had the problem since 1969.  
Such statements by care providers appear to be nothing more 
than a repetition of the veteran's own self-reported history, 
unenhanced by medical opinion.  Such statements do not 
provide evidence that outweighs the September 1969 
examination report.  Consequently, the preponderance of the 
evidence is against the underlying claim of service 
connection.  

Turning to the claim of service connection for flat feet, the 
veteran contends that he has flat feet from wearing boots for 
prolonged periods of time during service.  The Board finds 
that service connection for flat feet is not warranted.  In 
reaching this conclusion, service medical records are 
negative for any subjective complaints or clinical findings 
of flat feet.  Post-service VA and private treatment reports, 
dated from April 1979 to November 2004, reflect that in June 
1979, the veteran was seen in the VA clinic for a lesion on 
the bottom of his right foot.  The examiner indicated that 
plantar wart was to be ruled out.  The remainder of the post-
service VA and private treatment reports reflect no finding 
of flat feet.  In the absence of such evidence, there is no 
basis for a grant of service connection for this disability.  
As the preponderance of the evidence is against the veteran's 
claim for service connection for flat feet, the benefit-of-
the-doubt doctrine does not apply.  38 U.S.C.A. § 5107.

As for the jungle rot claim, the veteran contends that he has 
jungle rot of the feet as a result of being unable to change 
his shoes and socks from being out in rice paddies in 
Vietnam.  The Board finds that service connection for jungle 
rot is not warranted.  Significantly, service medical records 
are negative for any clinical findings or subjective 
complaints referable to a foot fungus or jungle rot.  Post-
service private and VA treatment and examination reports, 
dated from April 1979 to November 2004, pertinently reflect 
that although the veteran has been diagnosed as having jungle 
rot of the feet (see December 1999 VA outpatient report), the 
medical evidence of record does not link it to his active 
military service.  The absence of such evidence is of greater 
evidentiary weight than the veteran's unsubstantiated 
allegation of a relationship to service in Vietnam.  As the 
preponderance of the evidence is against the veteran's claim 
for service connection, the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107.

III.  Veterans Claims Assistance Act of 2000

In deciding the claims addressed in the decision above, the 
Board has considered the applicability of the Veterans Claims 
Assistance Act of 2000 (VCAA) and VA's implementing 
regulations.

Under the VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  There is no notice 
lacking regarding the information or evidence required to 
substantiate a claim.  The veteran has provided the necessary 
information to complete his application for benefits for the 
issues decided herein.

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary. 38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.  

The veteran's claims to reopen and service connection claims 
were submitted prior to the enactment of the VCAA.  The RO 
denied the veteran's claims, pertaining to all the issues 
addressed in the decision above, in September 2001.  The 
veteran was provided notice of the rating decision, and the 
bases for the denial of his claims.

With regards to the veteran's claims for service connection 
for flat feet and jungle rot, the RO wrote to the veteran in 
May 2001.  This letter apprised the veteran of the provisions 
under the VCAA and the implementing regulations, of the 
evidence needed to substantiate the claims on appeal, and the 
obligations of VA and the veteran with respect to producing 
that evidence.  The letter advised the veteran that VA must 
make reasonable efforts to assist him in getting evidence, 
including such things as medical records, employment records, 
or records from Federal agencies.  In addition, in the May 
2001 letter, an April 2002 statement of the case and a July 
2004 supplemental statement of the case, the RO informed the 
veteran that to substantiate his service connection claims 
the evidence must demonstrate that he has a current 
disability that began in or was made worse during his 
military service or an event in service that caused 
disability.  He was told what he needed to do to further his 
claim, including ensuring that all pertinent evidence was 
forwarded to VA.

Regarding the veteran's claims to reopen, the RO wrote to the 
veteran in November 2004.  The letter advised the veteran of 
the status of his claims in regard to the new and material 
issues on appeal, what evidence/information was required to 
substantiate his claims and what VA would do to assist the 
veteran.  He was told what he needed to do to further his 
claims to reopen and was instructed that he should submit any 
additional evidence he had.  

Although the notices required by the VCAA were not provided 
until after the RO adjudicated the appellant's claim in 
September 2001, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that the late notices under the VCAA 
require remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claims on appeal.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by VA or the veteran.

Extensive VA and private medical records have been obtained 
and associated with the claims file.  The veteran was 
afforded a hearing at the RO in August 2002 concerning the 
issues on appeal.  The Board finds that every effort has been 
made to seek out evidence helpful to the veteran.  The Board 
is not aware of any outstanding evidence.  As for whether 
further action should have been undertaken by way of 
obtaining additional medical opinion on the question of 
service connection for left hammertoe deformity, flat feet, 
or jungle rot, the Board notes that such development is to be 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains:  1) competent evidence of 
diagnosed disability or symptoms of disability, 
2) establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4) (2003).  In this case, 
the medical evidence, private and VA, does not reflect that 
the veteran currently has flat feet.  In addition, while the 
veteran has been diagnosed as having jungle rot and hammertoe 
deformity, the evidence does not establish that there was any 
event or disease in service.  Consequently, given the 
standard of the new regulation, the Board finds that VA did 
not have a duty to assist that was unmet.  Therefore, the 
Board finds that the VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c)-(e) (2004).


ORDER

The application to reopen a claim of entitlement to service 
connection for alopecia is denied.

The application to reopen a claim of entitlement to service 
connection for left hammertoe deformity is granted; service 
connection for hammertoe deformity of the left foot is 
denied. 

Service connection for flat feet is denied. 

Service connection for jungle rot is denied. 


REMAND

When the veteran filed his claim to reopen service connection 
for psychiatric disability, received by the RO in February 
2000, he indicated that he was receiving long-term treatment 
for PTSD from the Knoxville, Iowa VA Medical Center (VAMC).  
In addition, a May 2001 VA outpatient report reflects that 
the veteran had applied for admission into a PTSD program at 
the VAMC in Topeka, Kansas.  Such medical evidence might 
constitute new and material evidence sufficient to reopen the 
previously denied claims of service connection for PTSD or 
psychiatric disability other than PTSD.  38 C.F.R. § 3.156 
(2004).  However, the Board does not find that such evidence 
has been made a part of the claims file.  Because VA records 
such as those identified above are constructively part of the 
VA claims file, see Bell v. Derwinski, 2 Vet. App. 611 
(1992), they must be obtained before the Board adjudicates 
the claims to reopen.

As for the claim of entitlement to a total rating for pension 
purposes, on his VA Form 21-526, Veteran's Application For 
Compensation or Pension, received by the RO in June 1994, the 
veteran indicated that he was not employed, that he had last 
worked in March 1994 and that he had completed one year of 
college.  The veteran indicated that he had last worked as a 
groundskeeper at a cemetery for twelve months and that his 
total earnings were $ 4,0000. The veteran also related that 
he had worked for the United States Postal Service and as a 
warehouseman and forklift operator.  On VA Form 21-527, 
Income-Net Worth and Employment Statement, received by the RO 
in January 1997, the veteran indicated that he had became 
totally disabled on October 31, 1996, and that the most 
income that he had earned in any one year (1989) was $20,000.  
He related that he had previously worked in a warehouse for 
eight months and as a forklift operator for five years.  
However, when seen at the VA outpatient clinic in March 1998, 
the veteran described himself as being "employed."  
Subsequently, in December 1999, the veteran was noted to have 
been unemployed (see VA outpatient report, dated December 23, 
1999).  Nevertheless, during an August 2002 hearing at the RO 
in St. Louis, Missouri, the veteran testified that he was 
employed part time at a trucking company and that he made 
$20,000 a year.  He maintained that he was unable to work 
full time because of his short attention span and 
"sporadicness."  (Transcript (T.) at pages (pgs.) 14, 15).  
Finally, an August 2004 VA outpatient report reflects that 
the veteran was looking for work.  The examiner entered an 
impression that the veteran had PTSD and that he was 
unemployed.  The examiner indicated that medication could 
worsen the veteran's PTSD symptoms which would make 
employment impossible.  (see VA outpatient report, dated 
August 24, 2004). 

The RO should also schedule the veteran for VA examinations 
to determine the current severity of all his disabilities, to 
specifically include whether they prevent him from securing 
and following substantially gainful employment.  This is 
required because of the suggestion of unemployability by the 
August 2004 examiner, and because it appears from the record 
that the veteran may have disabilities not previously rated 
by the RO, including iron deficiency anemia, deviated nasal 
septum, hepatitis C, esophageal reflux disease, and a heart 
murmur.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should seek all 
outstanding VA treatment records 
related to psychiatric evaluation or 
care, particularly any prepared by 
the VAMC or VA domiciliary in 
Knoxville, Iowa and the VAMC in 
Topeka, Kansas.  

If the RO concludes that either 
claim for service connection for 
PTSD or psychiatric disability other 
than PTSD should be reopened, the RO 
should then decide whether VA 
medical examinations or opinions are 
needed to decide the claims.  38 
C.F.R. § 3.159(c)(2)(2004).  Any 
other evidentiary development deemed 
necessary should be undertaken.  

2.  The veteran should then be 
afforded VA medical examinations of 
all disabilities, to include PTSD, 
any psychiatric disability other 
than PTSD, hammer toe deformity, 
jungle rot, any skin rash other than 
jungle rot, hemorrhoids, hearing 
loss, gastritis, esophageal reflux 
disease, anemia, deviated nasal 
septum, hepatitis C, any heart 
disease or defect, and any other 
disability complained of by the 
veteran or identified on 
examination.  The claims files 
should be made available to and be 
reviewed by the examiner(s) in 
connection with any examination.  
Any medically indicated special 
tests should be accomplished.  Each 
examiner is requested to report all 
clinical and special test findings 
in accordance with VA's Schedule for 
Rating Disabilities to allow for 
proper evaluation of each disorder.  
The examiner(s) should also comment 
upon the severity of all 
disabilities found and express an 
opinion as to whether the veteran's 
disabilities combine to prevent him 
from securing and following 
substantially gainful employment.  

3.  Thereafter, the RO should re-
adjudicate the issues remaining on 
appeal.  In adjudicating the 
veteran's application to reopen the 
claims for service connection for 
PTSD and psychiatric disability 
other than PTSD, the RO should use 
the exact definition of new and 
material evidence as set forth in 
38 C.F.R. § 3.156 (2001).  If any 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action 


must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2004).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


